Citation Nr: 0024739	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-01 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a disorder manifested 
by weakness, dizziness, and loss of balance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to June 
1962.  He also served in the United States Air Force Reserves 
from 1973 to 1989.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

In March 1999, the Board found that new and material evidence 
had been received to reopen the claim of entitlement to 
service connection for a disorder manifested by dizziness and 
loss of balance.  The claim was found to be well grounded and 
the issue was remanded to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.  

In a July 2000 statement, the veteran stated that he had a 
claim for hearing loss, weak legs, loss of balance and for 
radar exposure (presumably service connection for a 
disability due to exposure to ionizing radiation).  The issue 
concerning a disorder manifested by weakness and loss of 
balance will be addressed below.  The remaining issues have 
not been addressed by the RO.  Since the veteran is service 
connected for hearing loss, his statement is construed as an 
informal claim for an increased evaluation.  These matters 
are referred to the RO for consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's disability was not noted in service or for 
many years thereafter.  

3.  The veteran's disability is not related to his military 
service.  



CONCLUSION OF LAW

A disability manifested by dizziness, weakness and loss of 
balance was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim since all pertinent 
development has been accomplished.  38 U.S.C.A. § 5107.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  Some disorders, including neurological disabilities 
may be presumed to have been incurred in service if 
manifested to a compensable degree within the first post-
service year.  38 U.S.C.A. §§ 1101, 1110,1112, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1999).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1999).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption. 38 U.S.C.A. §§ 1111, 1137 (West 
1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This included medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(1999).

Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations. VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306 (1999). 

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty. 38 C.F.R. § 3.6(a) (1999).

The veteran's service medical records show treatment in 1958 
and 1960 for ear infections and that in October 1955, he 
underwent a septectomy.  There is no indication of treatment 
for a disorder involving dizziness, weakness or loss of 
balance.  His reserve service medical records from 1973 to 
the 1980's do not reflect treatment for weakness, dizziness 
or loss of balance.  The record shows several medical 
examinations beginning in 1973, which include forms involving 
the veteran's history.  In these forms, he denies having 
dizziness.  There is also no indication of any complaints 
concerning weakness or loss of balance.  

Private medical records show that the veteran was 
hospitalized in October 1986 for complaints of dizziness, 
lightheadedness, weakness, diaphoresis, and a general feeling 
of abnormality.  The discharge diagnosis was, near syncope, 
with unclear etiology, possibly secondary to arrhythmia.  

In August 1992, the RO received statements from several 
friends and co-workers of the veteran.  The individuals state 
generally that the veteran had balance problems which were 
noticed by the writers, dating from a few years prior.  

The veteran was examined by VA in October 1992.  He stated 
that he began having balance problems in 1989, especially 
whenever he moved his head.  He reported having no dizziness 
or vertigo.  

Also of record are records of treatment from a private 
physician beginning in 1997.  In a July 1997 letter, a 
private physician noted that after examining the veteran and 
reviewing his history, it was believed that he did not have 
ALS.  In a September 1997 letter, it was noted that the 
veteran had chronic spastic paraparesis associated with 
intellectual deterioration.  The veteran underwent a lumbar 
myelogram for evaluation of bilateral leg weakness in August 
1997.  An old compression fracture at the L4 was noted as 
well as severe degenerative changes at the L5-S1.  In 
September 1997, the veteran was seen due to difficulty 
walking, and to evaluate chronic spastic paraparesis with 
intellectual deterioration.  In a September 1998 statement, a 
private physician noted that the veteran had a chronic 
disorder of muscles and nerves with a spastic para-paresis.  
It was also stated that it had probably been present most of 
his life and would have been aggravated by military service.  

In May 1999, the veteran was examined by VA.  It was stated 
that the claims file had been reviewed, including the service 
medical records.  The veteran's medical history was noted.  
The veteran complained of having symptoms of losing his 
balance and falling beginning in 1991.  He also reported 
episodes of lower body weakness and bowel incontinence, pain 
in the upper thighs and legs, and dizziness.  It was noted 
that the veteran reported that his only difficulties were 
dizziness and poor balance.  The veteran underwent an 
extensive examination and it was reported generally that the 
veteran had difficulty with articulation, walking, and lower 
limb weakness.  It was opined that the veteran had hereditary 
spastic paraplegia, autosomal dominant type II.  The examiner 
stated that the condition was a progressive degenerative one.  
The examiner noted a medical journal to which he referred and 
opined that this disorder began about the veteran's sixth 
decade.  It was reported that the initial symptoms appeared 
to have been an abnormality of walking.  It was pointed out 
that less than half of the patients appeared to have an 
abnormality of walking, less than half the patients have 
weakness, and about a fifth have ataxia in the upper limbs.  
It was stated that in the lower limbs spasticity, weakness 
and increased reflexes were the rule.  The examiner noted 
that there was no known cause for the disease, and no clear-
cut cause for its progression over the course of time.  It 
was stated that there was no way that the examiner knew of 
that exposure to radar or flying an airplane could produce 
this condition.  It was stated that the examiner's opinion 
was that the clinical form of the disorder was most like that 
of hereditary spastic paraplegia, autosomal dominant type II.  
It was stated that this condition was not the consequence of 
any external force of which the examiner was aware.  

In an August 1999 letter, a private physician noted that the 
veteran was seen for follow-up of his chronic spastic 
paraparesis.  It was reported that his gait was notable for 
moderate spasticity, and that he continued to have very 
slowly progressive spastic paraparesis.  In a September 1999 
letter, the same physician stated that the veteran had a 
spastic paraparesis, likely idiopathic and that it was likely 
that he would continue to have slowly progressive disease, 
eventually needing a wheelchair.  

The veteran also submitted copies of various articles and 
reports dealing with aerospace medicine, dizziness and 
vertigo in pilots, and other reference material.  This 
evidence has been reviewed and associated with the claims 
file.  

The veteran contends that his current disorder involving loss 
of balance and lower leg weakness is related to his military 
service.  He argues that the disability was either incurred 
in or in the alternative was aggravated by service.  As for 
service incurrence, the Board notes that the veteran was not 
treated during active service for any complaints of 
dizziness, weakness or loss of balance.  The record does not 
show treatment until 1986 for dizziness and weakness, when 
the veteran was seen at a private facility, and not until 
1992 for loss of balance.  The record does not show treatment 
during service, within the first post service year or during 
the veteran's active reserve duty.  

It has also been argued that the veteran had a pre-existing 
disability that was aggravated during service.  The Board is 
aware that, in his September 1998 statement, a private 
physician indicated that the veteran's disability had 
probably been present most of his life and would have been 
aggravated by military service.  This opinion is sufficient 
to render the veteran's claim plausible.  In determining that 
the appellant's claim is well-grounded, the credibility of 
evidence has been presumed and the probative value of the 
evidence has not been weighed.  However, once the claim is 
found to be well grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  That 
is, the Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board notes that the private physician did not 
substantiate his claim that the veteran's disability was 
aggravated in service with complete rationale.  It does not 
appear that the physician had access to the veteran's service 
medical records or other medical records concerning treatment 
of the veteran.  An opinion that is against the veteran's 
claim was provided by the examiner who conducted the most 
recent VA neurological evaluation in May 1999.  This examiner 
specifically commented that there was no evidence that the 
veteran's disability was related to his military service.  
Given that the 1999 VA examiner had the opportunity to 
physically examine the veteran, record his history, review 
the claims file, and cite to medical journals, this 
examiner's opinion is of greater weight than that of the 
veteran's private physician.  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, or based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  As 
noted above, the most recent VA evaluation report 
specifically refutes the assertion contained in the private 
examiner's September 1998 statement and as well, no rationale 
was provided to substantiate the opinion. With the 1999 VA 
examiner, the determination was based on medical knowledge, 
and the opinion was made following a longitudinal review of 
the claims file.   Consequently, the Board finds that the 
1999 VA examiner's opinion is of far greater probative value 
than that of the private medical opinion.  

The Board has carefully considered the statements of the 
veteran as well as the medical information that he forwarded 
to the RO.  However, as a layperson, he is not qualified to 
render any opinions as to a medical diagnosis, etiology or 
causation. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  It 
has been held that an appellant's lay testimony and generic 
medical journal or treatise evidence that does not 
specifically opine as to the relationship between the 
veteran's condition and active service cannot establish the 
element of medical nexus evidence.  The evidence submitted, 
while in combination with the private medical opinion is 
sufficient to well ground the claim, is too general and 
inconclusive to support a finding that the veteran's 
disability was aggravated by his military service.  In 
effect, the evidence does not provide competent medical 
evidence regarding the veteran's medical condition in terms 
of whether his disability was incurred in or was aggravated 
by service.  See Sacks v. West, 11 Vet. App. 314 (1998).  In 
this case, the ultimate question pertinent to whether the 
veteran's disability was aggravated in service involves 
diagnosis and medical causation.  Where the issue involves 
questions of medical diagnosis or an opinion as to medical 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) 

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection.  In 
reaching its decision, the Board has considered the matter of 
resolution of the benefit of the doubt.  However, application 
of the benefit-of-the-doubt rule is only appropriate when the 
evidence is evenly balanced or in relative equipoise. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, at 
54 (1990).  Such is not the case where, as discussed above, 
the Board has found that the weight of the evidence is 
against the claim.


ORDER

Service connection for a disorder manifested by weakness, 
dizziness and loss of balance is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

